Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’ AMENDMENT AND COMMENTS
The Amendment filed 6/14/2022 in response to the Interview Communication of 6/13/2022 is acknowledged and has been entered.  In view of the newly presented claims, pursuant to the procedures set forth in MPEP § 821.04(b), claims directed to different species of a marker and clinical goals/treating compounds, as explained in the restriction requirement (3/24/2022) , are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  The restriction requirement between species as set forth in the Office action mailed on 3/24/2022 is hereby withdrawn.   In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01

An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
The application has been amended as follows:

Cancel claim 36

Claim 34, line 17, change “measured in c” to-measured in (c)-
Claim 7, line 1, delete “NOX5-dependent hypertension”
Claim 11, line 3, change “0,53” to – 0.53-
Claim 9, line 1, delete “NOX5-dependent hypertension”
Claim 10, line 1, delete “NOX5-dependent hypertension”
Claim 11, line 1, delete “NOX5-dependent hypertension”
Claim 13, line 1, delete “NOX5-dependent hypertension”
Claim 35, line 1, change “detection” to-treatment-

Authorization for this Examiner's Amendment for the condition of allowance was given in a communication with Catherine Shultz on 6/16/2022. .

Claims 34-35, 7, 9-11,13 (now renumbered 1-7) are  allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art is McRae et al (Journal of Chiropractic medicine 2009;8.14-24) and Touyz et al (Antioxidants and Redox Signaling,2019; vol 30 no 7 pages 1027-1040). 

McRae et al teach throughout the publication and especially in Abstract a method for treating hypertension comprising administering folic acid wherein hypertension includes essential hypertension (page 22 last paragraph).   
Touyz et al teach throughput the  publication and especially on page 31 left column, NOX5 is present in human vessels in vessel plasma membranes and various intracellular locations (Fig 2)  and has been implicated in hypertension.  
McRae et al and Touyz et al do not teach administering treatment in a patient suffering from essential arterial hypentension and having a NOx5 endothelial plasma concentration of at least 160 pg/ml of plasma as determined by a method comprising 
(a) obtaining a fluid sample from the human patient who suffers from essential arterial hypertension, selected from the group comprising plasma, blood and serum, wherein the fluid sample comprises circulating endothelial microparticles;

(b) isolating the endothelial microparticles from the fluid sample provided in step (a), wherein the circulating endothelial microparticles comprise CD144+ endothelial microparticles; and 
(c) measuring NOX5 in the endothelial microparticles of step (b) using an ELISA  protein detection assay and determining the concentration of NOX5 fluid sample comprising the isolated  endothelial microparticles, in pg NOX5 per ml fluid sample, -3-Attorney Docket No.: P6102831 US1U.S. Application No.: 17/552,578Office Action Dated: March 24, 2022Response dated: May 23, 2022wherein a concentration of at least 160 pg NOX5 per ml of the plasma fluid sample as measured in (c) is indicative of essential arterial hypertension

While Touyz et al teach NOX5 presence in various locations, the presence/level  of NOX5 in circulating endothelial microparticles comprising CD144+ has not been known/measured by the prior art nor associated with essential arterial hypertension or treatment thereof.  The prior art does not teach or suggest a method for treating subjects with essential hypertension as taught in McRae et al wherein the subject is selected based on a NOX5 level of at least 160 pg NOX5 per ml of the plasma fluid sample as determined by first isolating plasma circulating endothelial microparticles comprising CD144+ and measuring NOX5 level in the CD144+ endothelial microparticles in plasma  by performing an ELISA as claimed. 
In addition, the amended claims integrate judicial exceptions into a practical application of treating with particular treatment sufficient to amount to significantly more than the judicial exceptions.

Pertinent prior art 
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure
Novus ELISA NOX5 (2017;retrieved from URL://www.novusbio.com/products/nox5-elisa-kit_nbp2-76749) discloses an ELISA assay for the detection of human NOX5 in plasma. 
Amabile et al (European Heart journal 2014;35,2972-2979) discloses various populations of endothelial microparticles are associated with cardiometabolic risk factors as for example CD144+ are associated with hypertension (Abstract).
Gielis et al (Free radical Biology and Medicine 50;2011;765-776) discloses tetrahydrobiopterin (BH4) is oxidized by ROS leading to decrease in eNOS and further increase in ROS production, where eNOS production results in reduction of blood pressure.  Gielis et al suggests tetrahydrobiopterin as a treating agent (page 769 left last paragraph). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641